GOF P1 03/17 SUPPLEMENT DATED MARCH 21, 2017 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS TEMPLETON CHINA WORLD FUND TEMPLETON DEVELOPING MARKETS TRUST TEMPLETON GLOBAL INVESTMENT TRUST Templeton Emerging Markets Balanced Fund Templeton Emerging Markets Small Cap Fund Templeton Frontier Markets Fund TEMPLETON INSTITUTIONAL FUNDS Emerging Markets Series The Prospectus is amended as follows: I. Effective April 3, 2017, for the Templeton China World Fund, the portfolio management team under the “FUND SUMMARY – Portfolio Managers” section on page 8 is revised as follows: Portfolio Manager Eddie Chow, CFA Investment Analyst of Asset Management and portfolio manager of the Fund since 2002. II. Effective April 3, 2017, for the Templeton Developing Markets Trust, the portfolio management team under the “FUND SUMMARY – Portfolio Managers” section on page 8 is revised as follows: Portfolio Manager Chetan Sehgal, CFA Director of Global Emerging Markets/Small Cap Strategies of Templeton Emerging Markets Group and portfolio manager of Asset Management and portfolio manager of the Fund since April 2017. III. Effective April 3, 2017, for the Templeton Emerging Markets Balanced Fund, the portfolio management team under the “FUND SUMMARY – Portfolio Managers” section on page 11 is revised as follows: Portfolio Managers Chetan Sehgal, CFA Director of Global Emerging Markets/Small Cap Strategies of Templeton Emerging Markets Group and portfolio manager of Asset Management and portfolio manager of the emerging markets equity portion of the Fund since April 2017. Michael Hasenstab, Ph.D. Executive Vice President of Advisers and portfolio manager of the emerging markets fixed income portion of the Fund since inception (2011). Laura Burakreis Portfolio Manager of Advisers and portfolio manager of the emerging markets fixed income portion of the Fund since inception (2011). IV. Effective April 3, 2017, for the Templeton Emerging Markets Small Cap Fund, the portfolio management team under the “FUND SUMMARY – Portfolio Managers” section on page 8 is revised as follows: Portfolio Manager Chetan Sehgal, CFA Director of Global Emerging Markets/Small Cap Strategies of Templeton Emerging Markets Group and portfolio manager of Asset Management and portfolio manager of the Fund since April 2017. V. Effective April 3, 2017, for the Emerging
